Citation Nr: 0316546	
Decision Date: 07/18/03    Archive Date: 07/22/03

DOCKET NO.  03-03 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York



THE ISSUE

Whether new and material evidence was received to reopen the 
claim of entitlement to service connection for a duodenal 
ulcer.



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1940 to 
November 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York that reopened the claim of entitlement to 
service connection for a duodenal ulcer, but denied the claim 
on the merits.


FINDINGS OF FACT

1.  Entitlement to service connection for a duodenal ulcer 
was denied by a rating decision in April 1951; the Board 
upheld this determination by a decision dated in August 1951.

2.  Evidence received since the August 1951 Board decision 
includes evidence that is relevant and probative to the issue 
at hand, and which is so significant it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSION OF LAW

Evidence submitted since the August 1951 Board decision is 
new and material, and the veteran's claim is reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2002).  This liberalizing law is applicable to 
this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  To implement the provisions of the law, the VA 
promulgated regulations.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Act and implementing regulations 
include an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim.  38 U.S.C.A. § 5103 (West Supp. 2002); 
38 C.F.R. § 3.159(b) (2002).  In addition, they define the 
obligation of VA with respect to its duty to assist the 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c) (2002).

Considering the record in light of the above, the Board finds 
that the passage of the VCAA and its implementing regulations 
does not prevent the Board from rendering a decision on the 
claim on appeal as all notification and development action 
needed to render a fair decision on the claim, to the extent 
possible, been accomplished.

Through the January 2003 statement of the case and the 
February 2003 supplemental statement of the case, the veteran 
and his representative have been notified of the law and 
regulations governing entitlement to the benefit sought, the 
evidence which would substantiate the claim, and the evidence 
that has been considered in connection with the appeal.  In 
two letters from the RO dated in December 2000, the veteran 
was informed of evidence VA would try to obtain and what 
information or evidence the veteran should submit to 
substantiate his claim.  The Board has reviewed these 
documents, which are incorporated by reference, and finds 
that they provide sufficient information to satisfy the 
statutory and regulatory notification requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing 
the duties imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159).  

In view of the foregoing, the Board finds that the veteran 
has received sufficient notice of the information and 
evidence needed to support the claim, and has been provided 
ample opportunity to submit such information and evidence.

With respect to claims requiring new and material evidence 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."38 U.S.C.A. § 5103A(f) (West Supp. 2002).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  38 C.F.R. 
§ 3.156(a) (2002); however, the revised regulation is only 
applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will decide the claim under the prior version of the 
regulation.

An August 1951 Board decision denied entitlement to service 
connection for duodenal ulcer.  That decision is final.  
38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2002). 

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened, .  Jackson v. Principi, 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).  

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the February 
1992 RO decision.  Evans v. Brown, 9 Vet. App. 273, 285 
(1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

In determining whether evidence is "new and material," the 
credibility of the new evidence must be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Evidence before the Board at the time of the August 1951 
included some service medical records, a medical record from 
the Wyoming County Community Hospital dated in August 1949, a 
VA examination report dated in February 1950, and a clinical 
record narrative from the Buffalo VA Hospital (VAH) dated in 
March 1951.

Service medical records included an induction examination 
report that contained no complaints or findings of a stomach 
or ulcer disorder.  Stomach complaints were noted in June and 
July 1944.  According to one record, the veteran reported 
that his gastrointestinal (GI) symptoms began prior to 
service, in June 1940 and continued through his four years of 
service.  Two records dated in July 1944 noted a diagnosis 
of: observation for peptic ulcer.  A diagnosis contained in a 
final summary dated in July 1944 indicated that no organic 
disease was found.  A separation examination report indicated 
the veteran had para-umbilical cramps periodically for one 
and one half years.

A private medical record by M.S. Martin, M.D., from Wyoming 
County Community Hospital dated in August 1949 indicated the 
veteran underwent an examination of the upper GI tract.  The 
impression was duodenal ulcer.

A VA examination report dated in February 1950 found no 
stomach or duodenal pathology. 

A clinical record narrative from the Buffalo VA Hospital 
(VAH) dated in March 1951 contained a diagnosis of duodenal 
ulcer.  In that report, the veteran related that he had been 
afforded a upper gastrointestinal series in 1946 at a VA 
facility in Batavia and that the results were negative.

Evidence submitted since the August 1951 Board decision 
included replies from the Batavia and Buffalo VA Medical 
Centers (VAMC) dated in March and April 2002 that indicated 
no treatment records were found related to the veteran's 
stomach disorder from 1945 to 1950; outpatient treatment 
records from the VA Western New York Healthcare System dated 
from January 1998 to January 2003 noted complaints of 
diarrhea and recurrent epigastric pain; statements by the 
veteran on his VA Form 9 and his wife that were received in 
January 2003 indicated the veteran had stomach problems in 
service and that he was treated periodically at the Buffalo 
and Batavia VAMCS between 1945 and 1950.

Upon consideration of this evidence, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
duodenal ulcer.  The statements made by both the veteran and 
his wife are new in that there had been no assertions made 
prior to the August 1951 Board decision that the symptoms 
experienced in service continued during the years that 
followed his separation from service.  These statements also 
bear substantially and directly upon the issue under 
consideration since they address continuation of 
symptomatology from the time the veteran was in service up 
until the diagnosis of a duodenal ulcer in 1949.  Under 
38 C.F.R. § 3.303(b) (2002), continuation of symptomatology 
is one of the means by which service connection may be 
established.  While lay persons are not competent to 
establish a medical diagnosis or medical etiology based on 
personal assertions due to a lack of medical expertise, they 
are competent to provide evidence regarding symptoms.  
38 C.F.R. § 3.159(a)(1) (2002).  (Competent medical evidence 
means evidence provided by a person who is qualified  through 
education, training or experience to offer medical diagnoses, 
statements or opinions; see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski  , 2 Vet. App. 492, 
494-95 (1992). 

The Board must emphasize that evidence of continuation of 
symptomatology is an important consideration; however, it 
does not override satisfaction of the core requirements for 
service connection that include medical evidence of a nexus. 

For this reason, the Board finds that evidence has been 
submitted to warrant reopening the veteran's claim.  


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for a duodenal ulcer is 
reopened.  




REMAND

While the Board finds that the action taken by the RO was 
sufficient under the VCAA to allow the veteran's claim to be 
reopened, further development consistent with VA's duty to 
assist is warranted before the claim of entitlement to 
service connection for a duodenal ulcer can be fully 
adjudicated. 38 U.S.C.A. § 5103A (West 2002).  

The veteran and his wife have asserted that shortly after he 
separated from service in November 1945, the veteran received 
treatment at either the VAMC in Buffalo or Batavia, New York.  
After the RO made several requests to the VAMCs for retired 
records dated from 1945 to 1950 regarding treatment for a 
stomach disorder, negative replies were received in March and 
April 2002.  The Board notes that the veteran's November 1945 
discharge examination report contains a dated stamp from a VA 
facility in Batavia, New York.  The date indicated is 
December 13, 1945.  In the Board's view, the date stamp may 
offer some support to the veteran's assertion the he was at 
the Batavia VAMC shortly after service, although the reason 
for his presence there is not evident. 

In view of the foregoing, the Board believes that another 
attempt to obtain medical records from the Batavia VAMC is 
warranted.

The Board also finds that compliance with the VCAA requires 
having the veteran undergo a VA examination.  While the 
veteran's hospitalization in July 1994 ultimately found no 
organic disease to explain his stomach complaints, two 
records did note a diagnosis of peptic ulcer.  These records 
along with the diagnosis of duodenal ulcer in 1949 from 
Wyoming County Community Hospital and the Buffalo VAMC in 
1951 warrant obtaining an opinion regarding etiology.  
Moreover, medical evidence is needed to ensure that there is 
a current diagnosis of a duodenal ulcer as recent records 
received to not reflect treatment or a diagnosis for this 
disorder.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The veteran should be contacted and 
requested to submit the names and 
addresses of all health care providers, 
VA or private, who have treated him for a 
duodenal ulcer since service.  The dates 
of treatment should also be indicated.  
After securing the necessary releases, 
the RO should request copies of any 
medical records that have not been 
previously obtained.  Any such records 
obtained should be associated with the 
claims file.  Unsuccessful attempts at 
procuring any medical records must be 
documented in writing.

2.  The RO should make another attempt to 
obtain medical records from the Batavia 
VAMC keeping in mind that he may have 
been treated at that facility in December 
1945.  The facility should be requested 
to search their "retired" files in an 
effort to obtain those records.  Any such 
records obtained should be associated 
with the claims file.  If no records are 
found, a negative reply should be 
documented.  Unsuccessful attempts at 
procuring any medical records must be 
documented in writing.

3.The RO must review the claims file and 
ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002 ) are fully complied with and 
satisfied. 

4.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded a gastrointestinal 
examination to determine the nature, 
manifestations, and etiology of a 
duodenal ulcer.  The claims file must be 
made available to and reviewed by the 
physician in conjunction with the 
examination.  A notation to the effect 
that this record review took place should 
be included in the examination report.  
The examination should include all 
appropriate tests and studies.  The 
physician should provide an opinion as to 
whether it is at least as likely as not 
that the veteran has a duodenal ulcer 
that is related to service.  Any opinion 
should be supported by a complete 
rationale.  If the physician is unable to 
arrive at a conclusion, it should be so 
stated. The veteran is hereby advised 
that failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.  

5.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to service connection for a 
duodenal ulcer.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
SSOC.  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  A reasonable 
period of time should be allowed for 
response. 

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to obtain additional 
information and to ensure due process of law.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



______________________________________________
RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 


